UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34817 COLONIAL FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Maryland 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive, Vineland, NJ (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 12, 2011, 4,188,456 shares of common stock, par value $0.01 per share TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1 Consolidated Statements of Financial Condition (Unaudited) 3 Consolidated Statements of Income (Unaudited) 4 Consolidated Statements of Stockholders’ Equity (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations 35 Item 3 Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II OTHER INFORMATION Item 1 Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3 Defaults Upon Senior Securities 47 Item 4 [Removed and Reserved] 47 Item 5 Other Information 47 Item 6 Exhibits 48 Signatures 49 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, (Dollars in thousands, except share and per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at June 30, 2011 - $24,638; at December 31, 2010 - $38,365) Loans receivable, net of allowance for loan losses of $4,085 at June 30, 2011 and $3,543 at December 31, 2010 Loans available for sale - Real estate owned Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank short-term borrowings - Federal Home Loan Bank long-term borrowings Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 50,000,000 shares; none issued - - Common stock, $0.01 par value; authorized 100,000,000 shares; issued and outstanding 4,188,456 shares 42 42 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 3 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except share and per share data) Interest Income Loans, including fees $ Mortgage-backed securities Investment securities:Taxable Investment securities:Tax-exempt Total Interest Income Interest Expense Deposits Borrowings 42 90 Total Interest Expense Net Interest Income Provision for Loan Losses 42 Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans 8 50 39 70 Impairment charge on investment securities - (1 ) - ) Portion of loss recognized in other comprehensive income (before taxes) - Net impairment losses recognized in earnings - (1 ) - ) Net gain on sales and calls of investment securities 5 62 27 20 Earnings on life insurance 87 26 52 Other 2 1 3 1 Total Non-Interest Income Non-Interest Expenses Compensation and benefits Occupancy and equipment FDIC insurance premium Data processing Office supplies 39 42 83 68 Professional fees Advertising and promotions 57 47 83 88 Other Total Non-Interest Expenses Income before Income Tax Expense Income Tax expense Net Income $ Per Share Data (See Note 3): Earnings per share – basic $ $ * $ $ * Earnings per share – diluted $ $ * $ $ * Weighted average number of shares outstanding – basic * * Weighted average number of shares outstanding – diluted * * * Earnings per share and average common shares outstanding for prior periods have been adjusted to reflect the impact of the second-stepconversion and reorganization of the Company, which occurred on July 13, 2010. See notes to unaudited consolidated financial statements. 4 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Unearned Shares Held by ESOP Retained Earnings Treasury Stock Accumu- lated Other Compre- hensive Income Total Stock- holders’ Equity (Dollars in thousands, except share data) Balance, January 1, 2011 $
